Appellant's motion questions the correctness of our analysis of his bill of exception discussed in the second paragraph of the original opinion. In view of his contention we have again examined the bill and regret that we cannot agree with him. The disposition heretofore made of it we think proper. All other matters presented in the motion were considered upon original submission and nothing now urged appears to justify a different conclusion than that already announced.
The motion is overruled.
Overruled.